DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 11,408,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the variable pull rate of the main body.  However, it would have been obvious to one of ordinary skill in the art to modify the copending claims to vary to the pull rate in order to lower imperfections as changes to the pull rate is well within the skill of the art. 
Claim s 1 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-23 of copending Application No. 16/839808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the variable pull rate of the main body.  However, it would have been obvious to one of ordinary skill in the art to modify the copending claims to vary to the pull rate in order to lower imperfections as changes to the pull rate is well within the skill of the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
. Claim s 1 to 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 23 of copending Application No. 17/393568 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the instant claims and the prior art is the variable pull rate of the main body.  However, it would have been obvious to one of ordinary skill in the art to modify the copending claims to vary to the pull rate in order to lower imperfections as changes to the pull rate is well within the skill of the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 4 and 12 to 16 is/are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by [ Masaki (jph11209197) .
The Masaki et al reference teaches a method of growing a silicon ingot by seed pulling, note entire reference.  A seed crystal of silicon contacts a melt of silicon in a crucible surrounded by a heater and a magnetic means.  The seed is withdrawn from the melt to first create a neck. A magnetic field is not applied during this formation process or a weaker field than used during the body is applied, note para 0014.  The pull rate is changed so as to create a main body of wider diameter then the neck.  A magnetic field is applied during the main body or one that is stronger than the field used during the neck process, note para 0020-0025.  The Masaki reference further teaches the use of horizontal magnetic fields during silicon ingot formation by the czochralski method, note para 0025.
With regards to claim 2, the Masaki et al reference teaches that the magnetic field when applied at full strength is only done to the main body. 
With regards to claim 3, the Masaki et al reference teaches that the magnetic field when applied at full strength is only done to the main body. 
With regards to claim 4, the Masaki et al reference teaches that the magnetic field when applied at full strength is only done to the main body. 
With regards to claim 13, the Masaki et al reference teaches that the magnetic field when applied at full strength is only done to the main body. 

With regards to claim 14, the Masaki et al reference teaches that the magnetic field when applied at full strength is only done to the main body. 
With regards to claim 15, the Masaki et al reference teaches that the magnetic field when applied during necking is less than 1000 gauss.
 With regards to claim 16, the Masaki et al reference teaches that the magnetic field can be increased during flaring, note para 0022.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (jph11209197) 
The Masaki et al reference is relied on for the same reasons as stated supra, and differs from the instant claim in the rotation rate of the crucible.  However, in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimental the optimum, operable crucible rotation rate in the Masaki reference in order to have a uniform temperature in the melt growing a more uniform crystal.
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (jph11209197) in view of Song et al (2012/0132131).
The Masaki et al reference is relied on for the same reasons as stated supra, and differs from the instant claim is the heat shield.  However, the Song et al reference teaches the use of heat shields over 10mm above the melt, note claims. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Masake process by the teachings of the Song et al reference to use a heat shield in order to lower slip dislocations.
Claim(s) 7, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (jph11209197) in view of Song et al (2012/0132131).
The Masaki et al and Song et al references are relied on for the same reasons as stated supra, and differs from the instant claim in the heat shield placement.  However, in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimental the optimum, operable crucible heat shield placement in the combined references in order to uniformly cool the ingot.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (jph11209197) in view of Song et al (2012/0132131).
The Masaki et al and Song et al references are relied on for the same reasons as stated supra, and differs from the instant claims in the neck pull rate.  However, in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimental the optimum, operable crucible neck pull rate in the combined references in order to remove dislocations.
Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (jph11209197) in view of Song et al (2012/0132131).
The Masaki et al and Song et al references are relied on for the same reasons as stated supra, and differs from the instant claims in the flaring portion height of the ingot.  However, in absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimental the optimum, operable crucible flaring portion height in the combined references in order to obtain the proper diameter of the main portion.
		Examiner’s Remarks
The 2012/0141808, and 2009/0169460 references are merely cited of interest as showing the state of the art in silicon ingot growth by the czochraski.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714